 Case 3:20-cv-02511-BEN-LL Document 1 Filed 12/29/20 PageID.1 Page 1 of 3




 1   MARA W. ELLIOTT, City Attorney
     GEORGE F. SCHAEFER, Assistant City Attorney
 2   SEETAL TEJURA, Chief Deputy City Attorney
     California State Bar No. 227830
 3         Office of the City Attorney
           1200 Third Avenue, Suite 1100
 4         San Diego, California 92101-4100
           Telephone: (619) 533-5800
 5         Facsimile: (619) 533-5856
           Email: stejura@sandiego.gov
 6   Attorneys for Defendants City of San Diego
     and Michael Ragsac
 7

 8                               UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10 MARKUS PLOESSER,                                    )    Civil Case No. '20CV2511 BEN LL
                                                       )
11                  Plaintiff,                         )    NOTICE OF REMOVAL OF CIVIL
                                                       )    ACTION
12             v.                                      )
                                                       )    [28 U.S.C. § 1446]
13 CITY OF SAN DIEGO, MICHAEL                          )
     RAGSAC and DOES 1-10,                             )    (San Diego Superior Court Case No:
14                                                     )    37-2020-00042161-CU-PO-CTL)
                    Defendants.                        )
15                                                     )
                                                       )
16                                                     )
                                                       )
17

18             TO: THE CLERK OF THE ABOVE-ENTITLED COURT:
19             PLEASE TAKE NOTICE that Defendant MICHAEL RAGSAC hereby
20   removes this action to the United States District Court for the Southern District of
21   California under 28 U.S.C. §§ 1331, 1441 and 1446, and Federal Rules of Civil
22   Procedure, Rule 81(c) in the civil action entitled Marcus Ploesser v. City of San
23   Diego, et al., Case No. 37-2020-00042161-CU-PO-CTL. Defendant CITY OF SAN
24   DIEGO expressly joins and consents to this removal.
25                      STATEMENT OF GROUNDS FOR REMOVAL
26             1.   The action pending in the Superior Court of the State of California in
27   and for the County of San Diego, entitled Marcus Ploesser v. City of San Diego, et
28   al., Case No. 37-2020-00042161-CU-PO-CTL, was commenced on November 18,
     2551987                                          1
                                          Defendants’ Notice of Removal
 Case 3:20-cv-02511-BEN-LL Document 1 Filed 12/29/20 PageID.2 Page 2 of 3




 1   2020. The Complaint and Summons were served on Defendant Officer Michael
 2   Ragsac on or about December 17, 2020, and on Defendant City of San Diego on
 3   November 30, 2020.
 4             2.   Pursuant to 28 U.S.C. § 1446, copies of the pleadings and papers
 5   served on the removing Defendants in the above-described action are included with
 6   this Notice of Removal as follows:
 7                  EXHIBIT 1: “Plaintiff’s Complaint for Damages and Request for Jury
 8   Trial”;
 9                  EXHIBIT 2: Summons served upon Defendant Michael Ragsac; and
10                  EXHIBIT 3: Summons served upon City of San Diego, with Notice
11   and Acknowledgement of Receipt.
12             3.   The action pending in the state court contains a civil rights claim under
13   42 U.S.C.§ 1983 and the Fourth Amendment of the United States Constitution
14   against Defendant Officer Michael Ragsac. (Ex. 1 at pp. ¶¶ 20-26.) Accordingly,
15   and pursuant to the provisions of 28 U.S.C. § 1331, this Honorable Court has
16   original federal question jurisdiction of the action. This Court also enjoys
17   supplemental jurisdiction under 28 U.S.C. § 1367 for the asserted state claims that
18   are alleged as they arise under the same transactions or occurrences.
19             4.   Since the action is one within the federal question jurisdiction of the
20   federal district courts, the action is removable to federal court without regard to
21   citizenship of the parties under 28 U.S.C. § 1441(b). Plaintiffs have not alleged a
22   claim that is not within the original or supplemental jurisdiction of the court.
23             5.   Consent to Removal- Defendant City of San Diego. Defendant City of
24   San Diego consents to and joins in the removal of this action.
25             6.   Consent to Removal- DOE Defendants. Upon information and belief,
26   “DOES 1 through 10” have not been named or service, and their consent is
27   therefore note required. 28 U.S.C. § 1446(b)(2)(A).
28   ///
     2551987                                           2
                                           Defendants’ Notice of Removal
 Case 3:20-cv-02511-BEN-LL Document 1 Filed 12/29/20 PageID.3 Page 3 of 3




 1             7.   Removal is timely under 28 U.S.C. § 1446(b) because this Notice of
 2   Removal is filed within 30 days of service of process of the original complaint
 3   stating a claim within federal jurisdiction, which was on or about December 17 and
 4   November 30, 2020. (Exs. 2-3.)
 5             8.   In compliance with 28 U.S.C. §1446(d), Defendants will serve
 6   Plaintiffs’ attorney with a copy of this Notice of Removal and its attachments.
 7   Defendants will also provide written notice to the clerk of the State Court with a
 8   copy of this Notice of Removal attached thereto.
 9

10

11             Dated: December 29, 2020                 MARA W. ELLIOTT, City Attorney
12
                                                        By s/ Seetal Tejura
13                                                          Seetal Tejura
                                                            Chief Deputy City Attorney
14                                                          stejura@sandiego.gov
15
                                                        Attorneys for Defendants City of San
16                                                      Diego and Michael Ragsac
17

18

19

20

21

22

23

24

25

26

27

28

     2551987                                          3
                                          Defendants’ Notice of Removal
